DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses a method in a radio network equipment, the method comprising: receiving a message from a first user equipment (UE), according to one of a plurality of uplink access configurations, the one of the plurality of uplink access configurations corresponding to an uplink access configuration index previously transmitted to the first UE; and transmitting, in response to the message, first and second Orthogonal Frequency- Division Multiplexing (OFDM) transmissions formatted according to first and second numerologies, respectively, the second numerology differing from the first numerology.

Claim 2 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses wherein the first numerology has a first subcarrier spacing and the second numerology has a second subcarrier spacing, the first subcarrier spacing differing from the second subcarrier spacing.

Claim 3 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses wherein the method further comprises: broadcasting system access information for accessing the wireless communications network; and. transmitting additional system information in response to a request from the first UE.

Claim 4 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses transmitting first and second mobility reference signals on first and second beams, respectively; and receiving a report, from a user equipment (UE), the report comprising results of measurements of the first and second mobility reference signals. 

Claim 5 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses wherein the method further comprises: transmitting, in a first-in-time OFDM symbol, downlink control signaling and dedicated user data.

Claim 6 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses wherein the method further comprises: processing data for said first OFDM transmission using a first Medium Access Control (MAC) protocol layer and processing data for said second OFDM transmission using a second MAC protocol layer, the first MAC protocol layer differing from the second MAC protocol layer, and processing messages to be transported by each of said first and second MAC protocol layers, using a single, common, Radio Resource Control (RRC) protocol layer.

Claim 7 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses in a user equipment (UE) for a method operating in a wireless communications network, the method comprising: transmitting a message to the wireless communications network according to one of plurality of uplink access configurations, the one of the plurality of uplink access configurations corresponding to an uplink access configuration index previously received by the first UE; and receiving, in response to the transmitted message, first and second Orthogonal Frequency-Division Multiplexing (OFDM) transmissions formatted according to first and second numerologies, respectively, the second numerology differing from the first numerology. 

Claim 8 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses wherein the first numerology has a first subcarrier spacing and the second numerology has a second subcarrier spacing, the first subcarrier spacing differing from the second subcarrier spacing.
Claim 9 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses wherein the method further comprises: receiving broadcasted system access information and using the received system access information for accessing the wireless communications network; requesting additional system information from the wireless communications network; and receiving additional system information from the wireless communications network, in response to said requesting.

Claim 10 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses wherein the method further comprises: processing data from the first OFDM transmission using a first Medium Access Control (MAC) protocol layer and processing data from said second OFDM transmission using a second MAC protocol layer, said first MAC protocol layer differing from said second MAC protocol layer, and wherein the method further comprises processing messages received from each of said first and second MAC protocol layers using a single, common Radio Resource Control (RRC) protocol layer.

Claim 11 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses wherein the method further comprises: measuring first and second mobility reference signals on first and second received beams, respectively, the second mobility reference signal differing from the first mobility reference signal; and reporting results of measuring said first and second mobility reference signals to the wireless communications network. 

Claim 12 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses a radio network equipment comprising radio circuitry, and processing circuitry operatively connected to the radio circuitry, wherein the processing circuitry in the radio network equipment is configured to: receive a message from a first user equipment (UE) according to one of a plurality of uplink access configurations, the one of the plurality of uplink access configurations corresponding to an uplink access configuration index previously transmitted to the first UE; and transmit, in response to the message, first and second Orthogonal Frequency- Division Multiplexing (OFDM) transmissions formatted according to first and second numerologies, respectively, the second numerology differing from the first numerology.

Claim 13 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses wherein said processing circuitry is further configured to: broadcast system access information for accessing the wireless communications network; and transmit additional system information in response to a request from the UE.

Claim 14 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses, wherein said processing circuitry is further configured to: transmit, in a first-in-time OFDM symbol, downlink control signaling and dedicated user data.

Claim 15 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses wherein the processing circuitry is further configured to: 
process data for said first OFDM transmission using a first Medium Access Control (MAC) protocol layer and process data for said second OFDM transmission using a second MAC protocol layer, the first MAC protocol layer differing from the second MAC protocol layer, and to process messages to be transported by each of said first and second MAC protocol layers, using a single, common Radio Resource Control (RRC) protocol layer.

Claim 16 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses a user equipment (UE), comprising radio-frequency circuitry, and processing circuitry operatively connected to the radio-frequency circuitry, wherein the processing circuitry is configured to: transmit a message to the wireless communications network according to one of plurality of uplink access configurations, the one of the plurality of uplink access configurations corresponding to an uplink access configuration index previously received by the first UE; and receive, in response to the transmitted message, first and second Orthogonal Frequency-Division Multiplexing (OFDM) transmissions formatted according to first and second numerologies, respectively, the second numerology differing from the first numerology.

Claim 17 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses wherein said processing circuitry is further configured to: receive broadcasted system access information and use the received system access information for accessing the wireless communications network; request additional system information from the wireless communications network; and receive additional system information from the wireless communications network, in response to said requesting.
 	Claim 18 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses wherein said processing circuitry is further configured to: process data from said first OFDM transmission using a first Medium Access Control (MAC) protocol layer and process data from said second OFDM transmission using a second MAC protocol layer, said first MAC protocol layer differing from said second MAC protocol layer, and process messages received from each of said first and second MAC protocol layers using a single, common Radio Resource Control (RRC) protocol layer.

Claim 19 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No. 2020/0120482 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Parkvall discloses, wherein the processing circuitry is further configured to: measure first and second mobility reference signals on first and second received beams, respectively; and report results of measuring the first and second mobility reference signals to the wireless communications network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3100. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463